DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s preliminary amendments received May 11, 2022 are acknowledged.

Claims 1-68, 70, 71, 73-77, 79, 80, 82-95, 104, 105, 107, 108, 113, 115-131, and 133-146 have been canceled.
Claims 69, 72, 78, 81, 96, 102, 103, 106, 111, 112, 114, and 132 have been amended.
Claims 69, 72, 78, 81, 96-103, 106, 109-112, 114, and 132 are pending in the instant application.


Information Disclosure Statement
The IDS forms received 12/30/2020 and 9/2/2021 are acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 69, 72, 78, 81, 96-103, 106, 109-112, 114, and 132 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant has broadly claimed methods of administering pharmaceutical compositions comprising coagulation factor IX (FIX) in combination with various excipients including sucrose, mannitol, NaCl, histidine, and Tween to patients how have hemophilia B.  Independent claims 69, 72, 78, and 96 recite that the FIX polypeptide is a fusion protein wherein FIX is fused to an FcRn binding partner (FBP) to make a rFIXFBP.  No pending claims appear to provide additional information concerning what the FBP is, and as such all claims appear to define that portion of the administered fusion protein using only functional language, namely that it has the property of binding to FcRn.  To support such breadth, applicant provides working examples concerning the formulation of various pharmaceutical compositions comprising rFIXFc (see particularly examples 1-5 and tables 1-4).  No working examples concerning formulations containing FBP which are not Fc or formulations containing FIX in the absence of a FBP appear to be disclosed in the instant specification.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163.  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins).  In this same case, the court also noted “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").   Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”     
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  Also see Enzo-Biochem v. Gen-Probe  01-1230 (CAFC 2002).
As previously stated the FIX polypeptide administered in all pending claims appears to be a fusion protein comprising two parts, a FIX part and an FBP part.  As written, claim 1 defines the FBP by its function, i.e. that it binds FcRn, rather than by stating what it actually is (i.e. its structure).  Paragraph [0029] of the specification as filed on 1/27/2020 contains the following guidance:
[0029] The terms "rFIXFBP" or "rFIXFBP polypeptide," as used herein refer to a recombinant fusion protein comprising human coagulation Factor IX (FIX) and an FcRn Binding Partner (rFIXFBP). FcRn binding partner ("FBP") comprises functional neonatal Fc receptor (FcRn) binding partners, unless otherwise specified. An FcRn binding partner is any molecule that can be specifically bound by the FcRn receptor with consequent active transport by the FcRn receptor of the FcRn binding partner. Thus, the term FcRn BP includes any variants of IgG Fc that are functional. For example, the region of the Fc portion of IgG that binds to the FcRn receptor has been described based on X-ray crystallography (Burmeister et al. 1994, Nature 372:379, incorporated herein by reference in its entirety). The major contact area of the Fc with the FcRn is near the junction of the CH2 and CH3 domains. Fc-FcRn contacts are all within a single Ig heavy chain. FcRn BPs include whole IgG, the Fc fragment of IgG, and other fragments of IgG that include the complete binding region of FcRn. The major contact sites include amino acid residues 248, 250-257, 272, 285, 288, 290-291, 308-311, and 314 of the CH2 domain and amino acid residues 385-387, 428, and 433-436 of the CH3 domain. References made to amino acid numbering of immunoglobulins or immunoglobulin fragments, or regions, are all based on Kabat et al. 1991, Sequences of Proteins of Immunological Interest, U.S. Department of Public Health, Bethesda; MD, incorporated herein by reference in its entirety. (The FcRn receptor has been isolated from several mammalian species including humans. The sequences of the human FcRn, rat FcRn, and mouse FcRn are known (Story et al. 1994, J. Exp. Med. 180: 2377), incorporated herein by reference in its entirety.) An FcRn BP can comprise the CH2 and CH3 domains of an immunoglobulin with or without the hinge region of the immunoglobulin. Exemplary FcRn BP variants are provided in WO 2004/101740 and WO 2006/074199, incorporated herein by reference in its entirety.
 
Thus, while this paragraph indicates that other FBP are possible, no structure apart from immunoglobulin Fc is disclosed.  Thus, while it is clear that applicant was in possession of FIX-Fc fusion constructs the specification does not provide any guidance or direction concerning what other structures are or are not encompassed by the functionally defined term of “FcRn binding partner”.  The courts have ruled that possession can be demonstrated by either a correlation between structure and function or a representative number of species, but in the instant application there is no required structure for a FBP and the only “species” of FBP is immunoglobulin Fc.  Since a FBP can literally be anything that binds FcRn, the single species of immunoglobulin Fc is not reasonably representative of the breadth of compositions which are necessarily administered as part of the instant claimed therapeutic methods.  
Therefore, in view of all of the above, while artisans would reasonably conclude that applicant was in possession of the genus of compositions comprising rFIXFc, sucrose, mannitol, histidine, and polysorbate in the mass ranges recited in the instant claims, artisans not reasonably conclude that applicant was in possession of the vast genus of claimed pharmaceutical compositions at the time the instant application was filed based upon the data disclosed in the instant specification.  Logically, if applicant was not in possession of the breadth of compositions at the time of filing, applicant cannot reasonably be in possession of methods of administering such compositions at the time of the instant invention.

Claim 69 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has claimed methods of administering a fusion protein containing factor IX joined to an FcRn binding partner for prophylactic treatment of hemophilia B in a subject.  Such methods recite that “the administration prevents or reduces the frequency of bleeding events in the subject.”.  It should be noted that while paragraph [0044] of the specification provides exemplification of “treating” guidance or direction concerning “preventing” do not appear to be explicitly disclosed.  However, the fact that the claim itself recites “prevents or reduces the frequency of bleeding episodes” indicates that prevention is distinct from simply reducing the frequency of bleeding events.  Hemophilia B is caused by a deficiency in factor IX activity, and this deficiency in the enzymatic pathways that bring about coagulation leads to the bleeding tendencies that clinically characterize hemophilia.  As has already been stated, the specification does not appear to define “prevention” but given that the claim recites reducing the frequency of bleeds as an alterative embodiments, it is reasonable that “prevention” means that no bleeding events whatsoever will occur.  The administration of exogenous factor IX products to hemophilia patients, either on-demand (i.e. after a bleed has started to help it stop) or prophylactically (i.e. to make it less likely the bleeding ever starts) has long been known in the art, as evidenced by for example WO 2012/006624 (see entire document).  However, a bleeding event can be caused by unpredictable events such as car crashes and gunshot wounds which cause any human to bleed, hemophiliac or otherwise, and thus there reasonably is no amount of factor IX that can be administered which will necessarily “prevent” bleeding in all circumstances even if such administrations significantly reduce bleeding events such that the hemophilia B patient acts similarly to a normal control with respect to coagulation activity.  Therefore, while the claimed methods reasonably will reduce the frequency of bleeding episodes said methods will not reasonably prevent bleeding episodes.   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 69, 72, 78, 81, 96-103, 106, 109-112, 114, and 132 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Pierce et al. (WO 2014/052490 A1).
Pierce et al. disclose pharmaceutical compositions containing factor IX joined to an immunoglobulin Fc domain as well as methods of administering such compositions to patients suffering from hemophilia B (see entire document, particularly the abstract, claims and example 1).  Notably, the disclosed pharmaceutical compositions contain 50 IU/mL FIXFc, 3.88 mg/mL histidine, 23.8 mg/mL mannitol, 11.9 mg/mL sucrose, 0.1 mg/ml polysorbate 20, and 3.25 mg/mL NaCl (see particularly Table 2).  Additional concentrations of ingredients for other dosages are also disclosed (Table 2, particularly the 3000 IU/vial concentration as well as paragraphs [0141] to [0178]).  Such compositions are disclosed as lyophilized dry powders, as liquid formulations, in vials and in syringes (see particularly paragraph [0176]).  Such compositions are disclosed as being administered for prophylaxis of bleeding episodes, on-demand treatment of bleeding episodes including perioperative procedures, and as decreasing annualized bleeding rate (see for example paragraphs [0007-0008] and [0084-0085]).  Time intervals between administration include one a week, between 10-14 days, and once a month (see for example paragraphs [0009-0014] and [0086-0112]).  Notably, such administrations are also explicitly taught as having a plasma trough of 1-3 IU/dL (see particularly paragraph [0112]).  Thus the disclosed values are either the same value as or lie within the ranges recited in the instant claims.  Additionally, the instant claims are modified by the relative term which as per paragraph [0025] of the instant specification allows the claims to encompass values higher and lower than the recited number.  The specification exemplifies, but does not define exactly how much variance from a stated number something can get and still be considered “about” the recited value.  As such, the teachings of the copending art anticipate the breadth of what has been presently claimed.

The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 69, 72, 78, 81, 96-103, 106, 109-112, 114, and 132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,588,949 in view of Pierce et al. (WO 2012/006624). 
The issued claims recite pharmaceutical compositions comprising rFIXFc, a fusion protein wherein human factor IX is joined to a human Fc domain, in combination with excipients including histidine, sucrose, mannitol, polysorbate (i.e. Tween) and NaCl (see all issued claims).  Such claims differ from what has been presently claimed in that they do not recite administration of the claimed drug product to hemophilia B patients.
Pierce et al. disclose the administration of rFIXFc to hemophilia patients for prophylactic and on-demand applications such that plasma trough levels of 1-3 IU/dL are maintained (see entire document, particularly the abstract, claims, and paragraphs [0007-0027]).  Specific doses and time intervals matching or overlapping with those recited in the instant claimed methods are also disclosed (see particularly paragraphs [0072-0101] and examples 1, 2, and 4).   
Therefore, it would have been obvious to artisans at the time of the invention that the pharmaceutical compositions recited in the issued claims could be administered to hemophilia B patients in prophylactic and on-demand settings.  Note that the purpose of prophylactic therapy is to reduce the number of bleeding events per unit time as compared to doing nothing (i.e. no drug administration) and thus effective prophylaxis reasonably will reduce annual (or frankly any other arbitrary time interval) bleeding rate as the treated patent will be less likely to suffer a bleeding event.  This is because hemophilia B is characterized by a lack of factor IX activity in a subject and supplying the “missing” factor IX via exogenous drug, such as rFIXFc, will reduce bleeding events.  See also paragraphs [0091], [0166], and [0169] of Pierce et al.  Note that in addition to the methods of Pierce et al. explicitly teaching doses in IU/kg and time intervals that are the same as that which is presently claimed also teach that it is routine to alter dosing to best meet the needs of the patient.  See for example paragraphs [0073-0076] and [0093-0101] of Pierce et al.       
It is noted that the application which became the ‘949 patent is the parent application of the instant application (i.e. 14/776,125), and that a restriction requirement separating products from methods of administration was made in the parent application. Thus, it initially appears that the instant claims are entitled to the safe harbor provisions as set forth in 35 USC 121. However, as has been made abundantly clear in recent court decisions, including Pfizer v. Teva and Amgen Inc. v. F. Hoffman-La-Roche Ltd., “the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.” As evidenced by the ADS received 1/27/2020, as well as filing receipt mailed 2/11/2020, the instant application is a CON of 14/776,125. While it does appear that the instant application is more properly a divisional of 14/776,125, applicant has filed the instant application as a continuation. As such the instant claimed invention is not accorded any protection from double patenting even though the restriction requirement in the parent application has not been withdrawn. Appropriate correction of continuity data is one potential way to obviate this issue.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644